DETAILED ACTION
Claims 1 – 6 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rivet, II (US 20090261002; hereinafter Rivet) in view of Wolfe (US 20080229971).

Regarding claim 1, Rivet teaches a set of mugs (see fig. 1 in view of [0027] teaching at least “a mug version” which may include at least three mugs; see also [0021]) comprising: 
at least three mugs ([0027] teaches at least three mugs).
Rivet lacks direct and specific teaching that each of the at least three mugs having a first printing and a second printing, the second printing being of thermochromatic paint which is positioned to selectively obscure the first printing at room temperature; wherein the second printing is identical on each of the at least three mugs, and the first printing is not visible, so that the at least three mugs cannot be distinguished from each other when the at least three mugs are at room temperature; and wherein each of the at least three mugs has a different indicia formed by the first printing, the first printing being visible when the at least three mugs are at an elevated temperature and the thermochromatic paint of the second printing is transparent.
However, Wolfe teaches a mug (10/40; see figs. 1-4; see [0014]) having a first printing (at least 44; fig. 4; [0027]) and a second printing (at least 30; [0018]), the second printing being of thermochromatic paint (30 is a thermochromic ink layer) which is positioned to selectively obscure the first printing at room temperature (see fig. 3 showing such positioning and obscuring; abstract teaches that the “thermochromic ink layer … is opaque at room temperature”; see also [0003] and [0018] “the thermochromic ink layers are opaque at room temperatures.”); 
wherein the second printing is identical on each of the at least three mugs (the thermochromatic coating 30 will be that same on any number of mugs desired), and the first printing is not visible (see fig. 3 showing this configuration where the second/thermochromatic coating obscures the underlying image), so that the at least three mugs cannot be distinguished from each other when the at least three mugs are at room temperature (see fig. 3 showing that any number of mugs so treated will appear the same at room temperature; [0027] “The permanent graphics images are normally hidden at room temperatures.”); and 
wherein each of the at least three mugs has a different indicia formed by the first printing ([0003] teaches that the image or images maybe distinct such as at least a real life event and [0004] teaching that other graphics may also be part of the underlying indicia; [0036] teaches that the underlying indicia may be “a message”), the first printing being visible when the at least three mugs are at an elevated temperature (see fig. 4 showing this visibility; [0027] teaches that the indicia/graphics will be revealed at least when “a hot beverage is poured into the container.”; see also abstract) and the thermochromatic paint of the second printing is transparent (abstract; [0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the three-mug set of Rivet with the specific knowledge of using the indicia covered by a thermochromatic coating which is revealed when the temperature is above room temperature of Wolfe. This is because such revealed indicia may be considered to be an amusing or desired product for gifting or the like. This is important in order to provide a product which an end user will enjoy.

Regarding claim 3, Rivet teaches that the indicia on each of the at least three mugs is different from each other ([0033] teaches that each of the drinking containers/mugs may have unique indicia).
Rivet lacks direct and specific teaching that the indicia are printing (teaching regarding engraving instead).
However, Wolfe teaches a mug (10/40; see figs. 1-4; see [0014]) having a first printing (at least 44; fig. 4; [0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the three-mug set of Rivet with the specific knowledge of using the printing/coating indicia of Wolfe. This is because such indicia may be easily applied to a mug for simplifying manufacture. This is important in order to provide a product which an end user will enjoy at a reasonable price.

Regarding claim 6, Rivet teaches that a packaging box (20; [0032] “The kit 10 includes a portable box 20”) sized and shaped to hold the at least three mugs as an associated set (see fig. 1 showing this associated set; [0027] teaches that the box kit includes up to four mugs).

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rivet as modified by Wolfe as applied to claim 1 above and further in view of Eaddy et al. (US 20050104035, hereinafter Eaddy).

Regarding claim 2, Rivet as modified by Wolfe lacks direct and specific teaching that the indicia of the first printing on each of the at least three mugs is in the form of an "answer" to a question asked prior to raising one of the mugs to an elevated temperature.
However, Eaddy teaches a thermochromatic ([0022]; [0043]) label for beverages ([0045]) which may include “trivia messages” (124; see fig. 8; [0022]; abstract; [0038]; [0041]) and/or “riddle messages” (128; see fig. 8; [0022]; [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the three-mug set having message indicia revealed above room temperature of Rivet as modified by Wolfe with the specific knowledge of using trivia/riddle messages revealed by thermochromatic means of Eaddy. This is because trivia/riddle questions/answers may be of interest to users of the beverage container. This is important in order to provide a product which an end user will enjoy.

Regarding claim 4, Rivet as modified by Wolfe lacks direct and specific teaching that the indicia of the first printing formed on a first mug of the at least three mugs is yes, wherein the indicia of the first printing formed on a second mug of the at least three mugs is no, and wherein the indicia of the first printing formed on a third mug of the at least three mugs is maybe.
However, Eaddy teaches a thermochromatic ([0022]; [0043]) label for beverages ([0045]) which may include “medical messages” (112; see fig. 8; [0022]) and/or “product quality messages” (110; see fig. 8; [0022]; abstract) and/or “joke messages” (118; see fig. 8; [0022]; [0042]) each of which may use adverbs/interjections such as yes/no/maybe.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the three-mug set having message indicia revealed above room temperature of Rivet as modified by Wolfe with the specific knowledge of using quality/medical/joke messages revealed by thermochromatic means of Eaddy. This is because use of common interjections in the form of warnings or for humorous purposes may be of interest to users of the beverage container. This is important in order to provide a product which an end user will benefit from and/or enjoy.

Regarding claim 5, Rivet as modified by Wolfe lacks direct and specific teaching that the indicia of the first printing formed on a first mug of the at least three mugs is arms, wherein the indicia of the first printing formed on a second mug of the at least three mugs is legs, and wherein the indicia of the first printing formed on a third mug of the at least three mugs is abs.
However, Eaddy teaches a thermochromatic ([0022]; [0043]) label for beverages ([0045]) which may include “health messages” (122; see fig. 8; [0022]) and/or “joke messages” (118; see fig. 8; [0022]; [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the three-mug set having message indicia revealed above room temperature of Rivet as modified by Wolfe with the specific knowledge of using health or humor/joke related messages revealed by thermochromatic means of Eaddy. This is because direction or humor regarding workouts/exercises may be of interest to users of the beverage container. This is important in order to provide a product which an end user will benefit from and/or enjoy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855